Citation Nr: 1121051	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  98-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for menstrual disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974, October 1974 to August 1976, and from March 1990 to February 1992.  The Veteran also had reserves service from 1976 to 1990.  The record reflects that the Veteran served on active duty in Southwest Asia from August 1990 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) from a June 1998 decision by the RO in Winston-Salem, North Carolina, that denied, inter alia, the Veteran's claims of entitlement to service connection for memory loss, headaches, joint pain, general menstrual disorder (then characterized as Premenstrual Syndrome (PMS)), and chronic fatigue.  The Veteran submitted a notice of disagreement (NOD) in August 1998.  A statement of the case (SOC) was issued in October 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 1998.

In February 2000, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.  

In April 2000, the Board remanded the Veteran's claims to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claims (as reflected in a February 2001 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

In May 2002, the Board denied the Veteran's claims, each to include as due to an undiagnosed illness.  The Veteran appealed the May 2002 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

As is explained in detail below, during the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002, changing the term "chronic disability" to "qualifying chronic disability," and expanding the definition of "qualifying chronic disability" to include, among other things, "undiagnosed illness."  In accordance with this change in the law, the Board has characterized the issues as they are listed on the title page.

The Board also notes that, while the Veteran previously was represented by the American Legion, in February 2011, the Veteran granted a power-of-attorney in favor of Judy J. Donegan, Attorney, with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on her behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required. 

As a final preliminary matter, the Board notes that, in a written statement received in November 2009, the Veteran requested that a previously denied claim for service connection for a back condition be reopened.  It does not appear that this request to reopen has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

As noted in the introduction above, during the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

As noted in the parties' joint motion, in its May 2002 decision, the Board denied each claim on appeal, relying primarily on the report of a January 2001 VA examination, which indicated that most of the Veteran's claimed disabilities were attributable to know clinical diagnoses.  However, an April 2000 letter from Dr. J., the Veteran's treating VA physician, appears to contradict the conclusions of the January 2001 VA examiner with respect to such claimed disabilities.  For example, as noted in the parties' joint motion, while the Veteran was assessed as having a mix of migraine and tension headaches by the January 2001 VA examiner, Dr. J. stated that, although the Veteran's headaches were characterized as migraine and tension headaches, their presentation did not fall into a clear-cut diagnostic category.  Also, while the Veteran's joint pains were attributed to known clinical diagnoses by the January 2001 VA examiner, Dr. J. specifically noted that, although the Veteran had specific orthopedic problems, she also had generalized arthralgia that could not be attributed to inflammatory arthritis or osteoarthritis.  

In this regard, while the January 2001 VA examiner noted reviewing the claims file prior to rendering diagnoses and providing opinions, the examiner did not specifically discuss the April 2000 letter from Dr. J.  A review of the record also reflects that the Veteran underwent a later VA examination in April 2010, which addressed her complaints of fatigue, joint pain, and memory loss, but that the April 2000 letter from Dr. J. was not discussed in the report of that examination either.  

Under these circumstances, and in light of the points raised in the parties' joint motion, the Board finds that another medical opinion-based on full consideration of the Veteran's documented medical history and assertions, to specifically include the April 2000 letter from Dr. J. and relevant past reports of VA examination, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA examination that conforms to the guidelines for conducting Gulf War examinations, by an appropriate physician, at a VA medical facility.   The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of one or more of her claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Also, the record reflects that there may be outstanding VA medical records which may be pertinent to the claims on appeal.  In this regard, the record reflects that the Veteran has been receiving treatment from the Phoenix VA Medical Center (VAMC).  While the claims file currently includes outpatient treatment records dated to April 2010, there may be more recent records of VA treatment for the Veteran's claimed disabilities available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for the Veteran's claimed disabilities, since April 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the Board finds that further notification action regarding the claims on appeal is warranted.  As noted in the parties' joint motion, during the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted in the parties' joint motion, while the RO had provided various notice letters to the Veteran regarding her claims, such letters pre-dated the effective date of the VCAA, and the RO did not explicitly consider VA's duties under the relevant provisions of the VCAA and its implementing regulations.  Thus, on remand, action by the RO is required to satisfy the provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician(s) is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate her claims for service connection for memory loss, headaches, joint pain, menstrual disorder, and chronic fatigue, each to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman, 19 Vet. App. 473-particularly as regards disability ratings and effective dates-as appropriate.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for the following actions:

1.  The RO should obtain from the Phoenix VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's claimed disabilities (dated from April 2010 to the present).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and her attorney VCAA-compliant notice regarding the claims for service connection for memory loss, headaches, joint pain, menstrual disorder, and chronic fatigue, each to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

The RO should explain how to establish entitlement to service connection, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should ensure that its letter meets the requirements of Dingess/Hartman (cited to above), particularly as regards disability ratings and effective dates, as appropriate.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, the Veteran should also be afforded VA examination, by a physician, that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed.

a.  The examiner should note and detail all reported symptoms of memory loss, headaches, joint pain, menstrual disorder, and chronic fatigue.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms and state what precipitates and what relieves them.

b.  The examiner should list all diagnosed conditions and state which symptoms are associated with each condition.  If all symptoms (memory loss, headaches, joint pain, menstrual disorder, and chronic fatigue) are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed.

c.  If any symptoms of memory loss, headaches, joint pain, menstrual disorder, or chronic fatigue are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d.  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

e.  The entire claims file, to include complete copy of the REMAND, must be made available to each individual designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  Specifically, each examiner should discuss the April 2000 letter of the Veteran's treating VA physician, Dr. J., as well as the reports of the January 2001 and April 2010 VA examinations.

f.  Each examiner should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


